Citation Nr: 1116788	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-23 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right hip disability.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a low back disorder, including as secondary to the service-connected right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, from July 1981 to July 1985, and from February 1989 to March 2002.

This appeal the Board of Veterans' Appeals (Board) is from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right hip disability - specifically, for degenerative joint disease (DJD), and assigned an initial 10 percent rating.  The Veteran wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider his claim in this context, which includes determining whether to "stage" his rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  He also appealed the RO's denial of his claims for service connection for left shoulder and low back disorders.

In December 2007, the Board remanded the claims to comply with the Veteran's request to have a hearing before a Veterans Law Judge of the Board.  See his October 2007 substantive appeal (on VA Form 9).  

The Veteran had this hearing in September 2008, and his wife testified as well.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board subsequently again remanded the claims in November 2008, this time to obtain additional private treatment records the Veteran had indicated during his hearing were pertinent, but not in the file.  This additional development has been completed and the claims are once again before the Board.


Regrettably, though, still additional development is required concerning the claim for service connection for a low back disorder, including regarding its potential relationship with the Veteran's already service-connected right hip disability.  So the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  However, the Board is going ahead and deciding the Veteran's remaining claims for a higher initial rating for the right hip disability and for service connection for the left shoulder disorder.


FINDINGS OF FACT

1.  The evidence of record does not show the Veteran's right hip disability is manifested by flexion limited to 30 degrees or less or limitation of abduction such that motion is lost beyond 10 degrees.

2.  However, because of this disability, he had surgery in January 2009 for resurfacing of this hip.

3.  There is no evidence of underlying soft tissue damage in the area underneath the scar associated with the right hip resurfacing.  The surface area of the scar is less than 39 square centimeters; it is a superficial scar and less than 929 square centimeters.  He only has one scar from that procedure.  

4.  But there is competent and credible evidence indicating the Veteran has experienced left shoulder pain rather continuously since his military service, and, in particular, since a documented injury to this shoulder in service, so it is just as likely as not this pain and underlying disability dates back to his service.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the right hip disability based on limitation of motion, including for the postoperative scar from the hip resurfacing surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5250, 5252, 5253, 7801-7804 (2008 & 2010).

2.  However, the criteria are met for a temporary 100 percent rating as a result of his right hip resurfacing procedure - for one year from the date of that surgery, and a 30 percent rating (rather than just 10 percent) since.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2010).

3.  Also, resolving all reasonable doubt in his favor, the Veteran's left shoulder disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter and as provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance as it pertains to the claim for service connection for a left shoulder disorder because this claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).


However, concerning the claim for a higher initial rating for the right hip disability, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 580 F.3d 1270 (Fed. Cir. 2009).

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2003, June 2006, March 2009 and August 2010.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The June 2006, March 2009 and August 2010 letters also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim - keeping in mind that this claim concerning the right hip disability arose in the context of the Veteran trying to establish his underlying entitlement to service connection for it, since granted.  In a case, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC (and even four SSOCs) discussing this downstream element of his claim for a higher initial rating for his right hip disability, citing the applicable statutes and regulations, and discussing the reasons and bases for not assigning a higher initial rating.  Moreover, and in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of this claim.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records and private treatment records in support of this claim.  In addition, the RO arranged for three VA compensation examinations specifically concerning his right hip disability, initially in June 2003 to first determine whether this disability was related to his military service (i.e., service connected), and more recently in February 2007 and April 2010 to assess and then reassess the severity of this disability, which is now the determinative downstream issue since his appeal is for a higher initial rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the most recent VA compensation examination of this right hip disability was in April 2010, and an addendum was provided in August 2010 with additional information - including concerning the results of range-of-motion testing.  So that examination was relatively recently.  Thus, the Board has the information and evidence needed to properly rate this disability, including in present terms, such that reexamination is not needed.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Also, in March 2011, the Veteran's representative indicated the Veteran did not have any additional evidence or argument to submit.  

The Board is therefore satisfied as to substantial compliance with its December 2007 and November 2008 remand directives because the Veteran received his requested hearing and his additional records were obtained.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing him.  

II.  Entitlement to an Initial Rating Higher than 10 Percent for the Right Hip Disability 

Since, as already alluded to, the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection for his right hip disability, discussion of the Fenderson case is warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a 
service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 
125-126.  The Court, incidentally, has since extended this practice to even the more traditional increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  


Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's right hip disability currently is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5253.  Diagnostic Code 5010 pertains to arthritis due to trauma that is substantiated by X-ray findings.  This code provides that this disability shall be rated as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, evaluations for degenerative arthritis established by X-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, rating on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, X-ray evidence showing involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.

The normal range of motion for the hip is from 0 degrees extension to 125 degrees flexion and from 0 to 45 degrees abduction.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5251 addresses limitation of extension of the thigh.  The maximum 10 percent rating is provided when extension is limited to 5 degrees.  


Diagnostic Code 5252 addresses limitation of flexion of the thigh.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  Flexion limited to 30 degrees warrants a 20 percent rating, while a 30 percent rating requires flexion limited to 20 degrees.  The maximum rating of 40 percent is reserved for when flexion is limited to 10 degrees. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is awarded for each limitation of rotation of the thigh such that the individual cannot toe-out more than 15 degrees with the affected leg or for limitation of abduction of the thigh such that the individual cannot cross his legs.  Limitation of abduction such that motion is lost beyond 10 degrees results in assignment of the maximum 20 percent rating.

Under DC 5054 for evaluation of hip replacement with a prosthesis, a 100 percent rating is assigned for 1 year following implantation of the prosthesis if it involved prosthetic replacement of the head of the femur or of the acetabulum.  A 90 percent rating is assigned following implantation of the prosthesis with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assigned for markedly severe residual weakness, pain or limitation of motion following implantation of the prosthesis.  A 50 percent rating is assigned for moderately severe residuals of weakness, pain or limitation of motion.  And the minimum rating under this code is 30 percent.  38 C.F.R. § 4.71a, DC 5054.  Note (1) for prosthetic implants provides that the 100 percent rating for one year following implantation of the prosthesis will commence after initial grant of the one-month total [convalescent] rating assigned under § 4.30 following hospital discharge.  Note (2) indicates that special monthly compensation (SMC) is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.

Other Diagnostic Codes addressing disabilities of the hip and thigh also provide for ratings higher than the Veteran's current 10 percent rating, and thus are potentially applicable in this case as well.

Diagnostic Code 5250 concerns ankylosis of the hip.  Favorable ankylosis in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction merits a 60 percent rating.  A 70 percent rating is awarded when there is intermediate ankylosis.  The maximum 90 percent rating requires unfavorable to extremely unfavorable ankylosis where the foot does not reach the ground and crutches are necessitated. 

Diagnostic Code 5254 pertains to flail joint of the hip.  This condition receives an 80 percent rating.  Diagnostic Code 5255 concerns impairment of the femur.  Malunion of the femur with slight knee or hip disability receives a 10 percent rating.  A 20 percent rating is warranted for malunion of the femur with moderate knee or hip disability, while a 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  Fracture of the surgical neck of the femur, with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and where weight bearing is preserved with an aid or brace merits a 60 percent evaluation.  The maximum 80 percent rating is reserved for fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).

The existing 10 percent initial rating for the Veteran's right hip disability is retroactively effective from April 1, 2002, the day following his separation from service when he returned to life as a civilian.

The Veteran's initial VA treatment records date from June 1999 through October 2001.  These records note the initial diagnosis of arthritic changes to the right hip in June 1999 and document his continued treatment for this disorder.  
X-ray findings from August 2001 also note degenerative changes in this hip.  A March 2001 treatment record notes hip flexion weakness and pain in the inguinal (groin) area.  An August 2001 treatment record noted a mildly antalgic gait pattern and flexion to 90 degrees, abduction to 35-40 degrees, and internal rotation to 30 degrees.  


The Veteran had a VA compensation examination in June 2003.  Again, X-ray findings confirmed marked degenerative changes of the right hip, resulting in a diagnosis of degenerative joint disease (i.e., arthritis).  On physical examination, range of motion was flexion to 70 degrees, extension to 20 degrees, internal and external rotation to 15 degrees, and adduction and abduction to 15 degrees.  

The Veteran had another VA compensation examination in February 2007.  He was noted as requiring the use of a cane for walking, reported only being able to stand for 15 to 30 min, and walking about a 1/4 of a mile.  His gait was described as antalgic with poor propulsion but no abnormal weight bearing.  On objective physical examination, his flexion was to 30 degrees, with pain beginning at 30 degrees, abduction to 5 degrees, adduction to 10 degrees, internal rotation to 15 degrees, and external rotation to 10 degrees.  There was no indication of a limitation on motion on repetitive movements for any of the measurements.  

The Veteran also received treatment for his hip from various private doctors from July 2006 to January 2009.  A treatment record dated in July 2006 from Dr. J.B. notes the Veteran's complaints of and treatment for pain in this hip.  Thereafter, beginning in May to June 2007, Dr. J.B. noted "significant limitation of internal and external rotation and flexion to 90 degrees."  X-ray findings also indicated significant osteoarthritis.  In October 2008, Dr. C.M. also determined the Veteran ambulated with an antalgic gait.  His flexion was to 90 degrees, with external rotation and abduction both to 10 degrees.  X-rays of the right hip showed severe degenerative changes with osteophyte formation.  It was then noted that he was scheduled to have a total hip replacement surgery in November 2008.  The Veteran underwent a hip resurfacing procedure in January 2009, instead, as opposed to a total hip replacement.

In July 2009, Dr. G.C. evaluated the Veteran for a 6-month follow up of his right hip resurfacing.  Dr. G.C. noted no complaints concerning this hip.  In fact, "excellent range of motion of the hip" was noted and there was no indication of a gait abnormality.  As of February 2010, so even more recently, there was good range of motion of this hip and the Veteran was doing well.

The report of the most recent VA compensation examination in April 2010 indicates the Veteran continues to complain of pain in his right hip.  Upon physical examination, his flexion was to 100 degrees, extension to 20 degrees, abduction to 15 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  He was able to cross his legs for flexion and extension.  The examiner also noted that the only time the Veteran had taken off from work during the past 12 months was for his surgery, which totaled 6 weeks.

Given this evidence, the Board finds that a disability evaluation higher than 10 percent for this right hip disability prior to the date of the right hip resurfacing procedure in January 2009 is not warranted on the basis of limitation of motion.  Diagnostic Code 5251 cannot serve as the foundation for such a rating because 10 percent is the maximum rating provided under this code, even if thigh extension is limited to just 5 degrees.  Also, at no point since the effective date of his award has the Veteran's right hip disability involved flexion limited to 30 degrees or limitation of abduction such that motion is lost beyond 10 degrees, the requirements for a higher 20 percent rating under Diagnostic Codes 5252 and 5253, respectively.  His flexion was found to be limited to 70 degrees and his abduction to 15 degrees during his June 2003 VA examination.  During his February 2007 VA examination, his flexion was limited to 30 degrees and his abduction to 5 degrees.  While the Board notes this decrease in his range of motion in February 2007, in the October 2008 private treatment record from Dr. C.M., which was just prior to the Veteran's hip surgery, his flexion was to 90 degrees and abduction to 10 degrees, so both greater.  And since his surgery in January 2009, the April 2010 VA examination found even greater range of motion since his flexion was to 100 degrees and abduction to 15 degrees.  

The Board also finds that a disability evaluation higher than 10 percent prior to the right hip surgery is not warranted on the basis of DeLuca and the statutes and regulations cited therein.  There has been no showing that the Veteran experiences greater limitation of motion in his right hip as a result of flare ups or functional loss due to weakness, premature/excess fatigability, incoordination, or pain on use.  These DeLuca considerations specifically were noted as not evident during the February 2007 VA examination.  And to the extent this has been suggested, it was prior to the January 2009 surgery and did not result in any additional limitation of motion or other function - meaning above and beyond that objectively shown.

The existing 10 percent rating, as mentioned, is partly under DC 5010, which in turn refers the rater to DC 5003 and eventually to DC 5253.  So in assigning this rating, there already is recognition that he has limitation of rotation in that he cannot toe out more than 15 degrees or because there is limitation of adduction such that he cannot cross his legs (though it has been confirmed he can do the latter).  He does not, however, have limitation of abduction such that motion is lost beyond 10 degrees, so does not meet this requirement for a higher 20 percent initial rating under this code.

Diagnostic Codes 5250, 5254, and 5255 do not apply because there is no indication the Veteran has right hip ankylosis, a right hip flail joint, or impairment of his right femur as a result of malunion or nonunion.

But that said, the Board sees the RO failed to address whether the Veteran is entitlement to a temporary 100 percent rating under DC 5054 following his hip resurfacing in January 2009, so until January 2010.  Thereafter, the minimum rating is 30 percent under this code, so still even higher than his existing 10 percent.  And the Board finds that he is entitled to this temporary 100 percent rating as a result of his right hip resurfacing in January 2009, and to a 30 percent rating upon expiration of this temporary 100 percent rating.  However, he is not entitled to the next higher rating of 50 percent because there is no indication of moderately severe residuals of weakness, pain or limitation of motion as confirmed by the report of his April 2010 VA compensation examination.  That examination was unremarkable for the DeLuca criteria, and that examiner did not indicate the Veteran has additional range of motion loss, weakness or pain to support this higher rating.  His range of motion in this hip during that examination was flexion was to 100 degrees, extension to 20 degrees, abduction to 15 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  

So under any of the potentially applicable diagnostic codes mentioned, the Veteran is not entitled to anything higher than a 10 percent rating.  Since, however, the minimum rating under DC 5054 is 30 percent, he is entitled to at least this rating upon termination of his temporary 100 percent rating under this code.

Since his resurfacing surgery, the Veteran has voiced subjective complaints of pain associated with his scar from the resurfacing procedure.  His scar from that January 2009 surgery extends from his right buttock over the right lateral hip and distally into the proximal lateral thigh.  He contends it is painful and that he experiences discomfort and pressure if anything touches it.

The schedular criteria by which scars are rated were revised effective October 23, 2008, so that the rating criteria more clearly reflect VA policies.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Under former regulations concerning scars, a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804).  38 C.F.R. § 4.118 (2008).

However, the October 2008 revisions do not appear to effect any substantive changes to Diagnostic Codes 7801-7804, such that would make them applicable to the Veteran's disability and in turn provide grounds for assigning a higher rating.  Indeed, although DC 7803 was removed from the rating schedule by the October 2008 revisions, there simply is no medical evidence of record suggesting his scar ever has been unstable.  The June 2010 VA examiner found no instability of the scar.  And while DC 7800 was also affected by the changes, that DC similarly is inapplicable under the prior or current regulations since it deals, instead, with disfigurement and scars of the head, face or neck - so not, as here, on or near the buttocks and right thigh.  Id.  Consequently, there is no need to assess which version of the regulations is more favorable to him.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).

The June 2010 VA examiner noted the scar is 1 centimeter wide and 14 centimeters long.  There is no evidence of skin breakdown.  It was also described as superficial and has no inflammation, edema or keloid formation.  There were no additional disabling effects noted.  

So the objective findings from that June 2010 VA examination do not indicate the scar is deep, since the examiners each assessed the scar as level without adherence or damage to the underlying tissue.  Indeed, Note (1) of DC 7801 instructs that a deep scar is one associated with underlying soft tissue damage.  Here, there is no evidence of underlying soft tissue damage in the area underneath the scar since it was described as superficial.  But even assuming, without conceding, for the sake of argument that the scar is deep, then the area of the scar is still much smaller than the 39 square centimeters required for a compensable rating under DC 7801.  Further, since the scar is just superficial, the Veteran also cannot meet the far greater surface area requirement of 929 square centimeters for a compensable rating under DC 7802.  And he clearly only has one scar, not three or four that are unstable or painful, as required for a 20 percent rating under DC 7804.

The Board has considered the statements of the Veteran, his wife and a former fellow soldier regarding the extent of his current symptoms and associated disability and the accompanying scar.  They are certainly competent to report his symptoms, including describing the increase in pain in his right hip or scar.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for a higher disability rating, VA must address the specific factors indicated in the rating schedule.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  And although this list of required symptoms, etc., is not exhaustive or all-encompassing, permitting consideration of other factors as well, this is only to the extent they cause or result in functional or other impairment so as to suggest entitlement to a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).


Here, because the Board is assigning a higher 100 percent rating for one year following and as a result of the January 2009 resurfacing surgery, then the minimally required 30 percent rating under DC 5054, this is a "staging" of the Veteran's rating to compensate him for the variance in severity of his disability.  See Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's right hip disability has markedly interfered with his ability to work, meaning above and beyond that contemplated by his schedular rating (initially 10 percent, then 100 percent, and then 30 percent).  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, other than that required for his surgery, suggesting he is not adequately compensated for this disability by the regular rating schedule.  Other than the surgery, for which he will receive additional compensation as a result of this decision, the vast majority of his evaluation and treatment for this disability has been on an outpatient, not inpatient basis.  He certainly has not been what reasonably could be considered a frequent inpatient.  So the Board is not obligated to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


II.  Entitlement to Service Connection for a Left Shoulder Disability

The Veteran contends he has experienced recurring left shoulder pain rather continuously since his military service as a result of falling and injuring this shoulder during his service.  And after reviewing the evidence of record, the Board finds that it supports this claim for service connection.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Id.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements to etiologically link current disability to service is by demonstrating continuity of symptomatology since service.  This, in turn, establishes the required chronicity (permanency) of the disease or injury in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, ringing in the ears (tinnitus), flat feet (pes planus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.

So medical evidence is not always or categorically required in every instance to establish the required diagnosis or the necessary nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In determining the amount and sufficiency of evidence in this regard, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

In determining whether service connection is warranted for a disability, VA adjudicators are responsible for determining whether the evidence supports the claim or is in relative equipoise (meaning about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim must be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Here, there is no disputing the Veteran meets the first and perhaps most fundamental requirement for any service-connection claim, which is have proof he has the claimed disability - a left shoulder disorder, diagnosed as degenerative joint disease (i.e., arthritis) of this shoulder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there can be no valid claim because there is no current disability to relate to his military service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  A treatment record from October 2000 notes his initial complaints of left shoulder pain and accompanying numbness following a fall in the shower, occurring while he was still in service.  Moreover, his VA outpatient treatment records and private treatment records since service note his diagnosis of left shoulder degenerative joint disease since that initial October 2000 complaint.  Further, the February 2007 and April 2010 VA compensation examinations and August 2010 addendum confirm this diagnosis.  So he has established that he had left shoulder problems while in service, after falling and injuring this shoulder, and has during the several years since his discharge in March 2002.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Degenerative joint disease (arthritis) is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service, absent affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Arthritis, however, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  And while the Veteran has this required radiographic confirmation of his arthritis, it was not within the one-year presumptive period following his discharge from service to, in turn, warrant presuming his arthritis and any associated pain were incurred in service.  But it is still possible to establish this claimed cause-and-effect correlation on a direct basis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs clearly support his contention that he fell in the shower in October 2000, so during service, injuring his left shoulder.  Indeed, as stated, he sought treatment for that injury that same month.  His May 2001 retirement examination also noted that treatment for a left shoulder disorder as a residual of that injury.  During the years since service, he has established continuous pain in this shoulder, so continuous symptoms associated with that injury in service.  And there additionally has been an underlying diagnosis to account for this chronic pain, namely, of degenerative joint disease (arthritis).  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The June 2003 VA compensation examination recorded complaints of left shoulder pain with clicking and radiation into the left trapezius.  There were also complaints of numbness in the thumb and index finger.  Upon physical examination, the examiner found the Veteran's shoulder was stable with normal range of motion.  
X-rays also were negative, and that examiner did not render an opinion as to the etiology of the pain and numbness the Veteran had described during that evaluation.

The February 2007 VA examination also revealed normal range of motion of the left shoulder.  But the X-ray found degenerative changes of the acromioclavicular (AC) joint, albeit just relatively mild, since there was narrowing of the joint space and mild hypertrophy of the articular surfaces.  And the examiner confirmed this in his resultant diagnosis by indicating the Veteran had degenerative joint disease and a possible [rotator] cuff tear.  This examiner also acknowledged this disorder could be caused by a fall in service, so such as of the type in question, though not due to the Veteran's service-connected cervical spine disorder.  Service connection already has been established for degenerative joint disease of the cervical (neck) segment of the Veteran's spine.  But, ultimately, this examiner could not find evidence of a fall in service in what he described as such "poorly arranged, untagged service medical records."

The even more recent April 2010 VA examiner indicated the claims file (c-file) was not available for review and consideration.  However, the Veteran submitted additional evidence for the examiner's review.  A February 2007 MRI of the left shoulder found partial thickness tear to the spraspinatus tendon.  Further, the examiner confirmed the October 2000 fall in service on the left shoulder as a prior trauma.  This examiner's medical opinion is exactly the same as the February 2007 examiner's, but also provided a rationale.  In addition to noting the "poorly arranged, untagged service medical records," this examiner indicated the Veteran does not have a complete tear in his left shoulder.  As such, his left shoulder disorder is due to a recent origin or age-related since there was nothing shown three years after the incident.  The August 2010 addendum reiterated this examiner's opinion and rationale and concluded that the "present left shoulder problems are not likely due to service connected 2000 fall nor related to the cervical spine problems."  

These examiners at least acknowledged the possibility that the Veteran's current left shoulder disorder "could" be caused by a fall, such as the one he describes, but that the service medical records were poorly arranged and untagged so as to preclude their effective review and consideration.

Equivocal statements like this from the February 2007 and April 2010 examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But, by the same token, an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology of obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Federal Circuit Court has additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."

The Court similarly has admonished the Board for relying on a medical opinion that was unable to establish this required nexus, without speculating, as reason or justification for denying a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But, see, too, Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (wherein the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim.)

The August 2010 addendum seems to ultimately (and definitively) rule out any association between the current left shoulder disability and the injury in the shower during service.

But to the contrary, in May 2010, Dr. M.M., a private physician who reportedly has treated the Veteran since his separation from service, conclusively stated that the "left shoulder impingement is likely related to his military service and the fall he sustained while on active duty."  As rationale for this opinion, Dr. M.M. pointed out the Veteran's current medical records show a long-standing left shoulder condition that has been diagnosed as left shoulder impingement and confirmed through medical examinations.  So while the VA compensation examiners either were unable to specifically comment on the etiology of the left shoulder disorder, or when commenting ultimately ruled against the claim, Dr. M.M. nonetheless was more assured in concluding there is the required linkage between the fall during service and the current disability.  Moreover, in discussing the rationale of this favorable opinion, which is where most of the probative value of the opinion is derived, Dr. M.M. explained the reasons and bases that such an injury in service most likely resulted in this current disability.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

Consequently, this May 2010 opinion from Dr. M.M. concluding the Veteran's current left shoulder disorder is the result of the documented injury he sustained to this shoulder when he fell during his military service is at least as probative (meaning competent and credible) as the VA examiner's opinions to the contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion merely because he has treated the Veteran, reportedly since 2002.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  This is a relevant consideration, however, insofar as his general familiarity with the Veteran's state of health during the course of his treatment since its inception and, in this respect, the history of his disorder.  So this opinion, combined with the fact that Dr. M.M. discussed the medical basis for it, is sufficient evidence to grant the Veteran's claim when all reasonable doubt regarding the etiology of his disability is resolved in his favor.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)


It further warrants mentioning that the Veteran and his wife are competent to testify concerning him having experienced chronic pain in this shoulder since the injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  The Veteran and his wife, who both testified during his September 2008 Travel Board hearing, assert that he has suffered from left shoulder pain since his military service.  His wife also stated that she remembers when the accident in question occurred in October 2000, and that she went with him to the hospital to seek treatment for his shoulder injury.  Their firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Therefore, his contentions as to how he injured his left shoulder are corroborated.  Further, the lay testimony of both he and his wife, his VA outpatient treatment records, and his private treatment records since service, especially considered together, establish he has continued to experience this left shoulder disorder during the several years since his discharge from service in March 2002.  Thus, the Board finds the lay testimony is not just competent concerning this determinative issue of causation, including in terms of establishing continuity of symptomatology, but also credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For these reasons and bases, it is just as likely as not the Veteran's current left shoulder disorder is at least partly the result of the injury mentioned during his military service.  So service connection for the left shoulder disorder must be granted when resolving this reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The claim for an initial rating higher than 10 percent for the right hip disability, including a separate compensable rating for the scar, is denied.

However, as mandated by DC 5054, a temporary 100 percent rating is granted as of the January 2009 surgery, continuing for one year, and then the minimum 30 percent rating, subject to the statutes and regulations governing the payment of VA compensation.

The claim for service connection for a left shoulder disability also is granted.


REMAND

Although the Board sincerely regrets the additional delay that will result in remanding (rather than immediately deciding) the remaining claim for a low back disorder, this additional development of this remaining claim is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.  

The same principles apply for the claim for service connection for a low back disorder as did those concerning the just-decided claim concerning the left shoulder.  The Veteran asserts that his low back disorder is due to an injury he sustained during a search-and-rescue mission in service.  In the alternative, he also claims that his low back disorder is due to or aggravated by his already service-connected right hip disability.  All potential bases of entitlement must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); EF v. Derwinski, 1 Vet App 324 (1991)

The Veteran's VA and private treatment records confirm he has degenerative disc disease and mild spondylosis of the lumbar (low back) segment of his spine.  Therefore, there is no disputing he has this claimed disability.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

There still has to be attribution of this disability, however, to his military service, including by way of a service-connected disability.  See Watson, 4 Vet. App. at 314. 

The relevant evidence in making this important determination of causation includes the reports of the June 2003, February 2007 and April 2010 VA compensation examinations, and August 2010 addendum, as well as VA treatment records dated from June 1999 to February 2007.  The private treatment records do not include mention of treatment for the low back disorder, instead, only pertain to the right hip disability and left shoulder disorder.  However, neither the three previous VA compensation examinations nor the August 2010 addendum provide an opinion concerning the etiology of the Veteran's current low back disorder - including in terms of whether it is secondary to (meaning either caused or aggravated by) the already service-connected right hip disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998), and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that competent medical nexus evidence generally is required to associate a claimed disorder with a 
service-connected disability).  

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

Therefore, an additional VA examination and opinion are needed to assist in determining the nature and etiology of the Veteran's low back disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to determine the nature and etiology of the Veteran's low back disorder.  

To facilitate making this important determination, the examiner should review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  Any diagnostic evaluation or testing deemed necessary should be performed.

Based on information obtained from reviewing the claims file and examining the Veteran personally, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disorder either originated during his military service or, if involving arthritis, within one year of his discharge from service, or is otherwise related to his service - including caused or aggravated by his already 
service-connected right hip disability.

The designated examiner should additionally consider that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion.  The Board ultimately will have to access competency and credibility of the Veteran's lay testimony, both concerning the extent and severity of his claimed injury in service and the type and extent of symptoms he has experienced during the years since.  So for purposes of this opinion, the examiner is asked to consider whether the Veteran's current low back disorder is consistent with the type and manner of injury alleged.

All opinions and conclusions expressed must include discussion of the underlying rationale.
		
2.  Then readjudicate this remaining low back disorder claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


